DETAILED ACTION
Claims 1-8 and 10-12 are pending before the Office for review.
In the response filed November 2, 2021:
Claims 1-2, 10 and 12-13 were amended.
Claim 9 was canceled.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 9 is directed to a non-elected without traverse.  Accordingly, claim 9 been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner previously rejected the subject matter of independent claims 1 and 12 under Fujihara and under Nakagawa in view of Fujihara. However Applicant’s amendments and arguments field November 2, 2021 have overcome the rejection of record. In particular, the cited prior art of Fujihara fails to teach or render obvious forming an oxide film under the target film and etching the oxide film through the etched target film. With regards to Nakagawa in view of Fujihara, Applicant’s arguments that Nakagawa prevents the bowing and would not be properly combinable with Fujihara is found persuasive. As such the prior art fails to teach or render obvious an etching method comprising providing an object including a target film and an oxide film under the target film; etching the target film to form an etched feature in the target film, the etched feature having a side wall and a bottom, and the side wall including a bowed surface; depositing a silicon-containing film on the bowed surface; and after depositing the silicon-containing film, etching the oxide film through the etched target film. A further search of the prior art has failed to produce analogous art which teaches or renders obvious Applicant’s claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713